Citation Nr: 1716771	
Decision Date: 05/17/17    Archive Date: 05/22/17

DOCKET NO.  13-09 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to a rating in excess of 10 percent for a low back disability prior to June 2, 2014, and a rating in excess of 20 percent thereafter.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Davis, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1979 to September 1999. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2011 rating decision of the Indianapolis, Indiana, Regional Office (RO) of the Department of Veterans Affairs (VA). That decision, in part, continued a 10 percent rating for the low back disability, which was then characterized as degenerative disc disease (DDD) of the lumbosacral spine.

During the pendency of the appeal, by a September 2014 rating decision, the Veteran was granted an increased rating of 20 percent for his low back disability, which was recharacterized as lumbar intervertebral disc syndrome with degenerative arthritis, effective June 2, 2014. The issue has therefore been characterized to reflect this current staged rating.

The Veteran testified before a different Veterans Law Judge during a September 2015 hearing. A transcript of that hearing is associated with the claims file. The Veteran was sent a letter in December 2016 informing him that the Veterans Law Judge who presided over his hearing was no longer able to participate in a decision on his appeal. The Veteran responded to the letter, indicating that he did not desire another hearing; instead, he requested that the Board make a determination based on the evidence of record.

This case was previously before the Board in June 2015. At that time the Board remanded the case to comply with the Veteran's request for a videoconference hearing, which took place in September 2015 as, indicated above.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.




REMAND

The Board's review of the claims file reveals that additional evidentiary development is necessary before the Board can reach a decision on the merits. The Veteran was most recently afforded a VA spine examination in June 2014. However, that examination was not wholly adequate. See Correia v. McDonald, 28 Vet. App. 158 (2016) (holding that, per 38 C.F.R. § 4.59, in order to assess the effect of painful motion, range of motion tests for both passive and active motion, and in both weight-bearing and non-weight-bearing circumstances, should be done). Moreover, in October 2015 correspondence, the Veteran indicated that his current back condition recently increased in severity. He detailed  complaints of flare-ups with extreme pain and need for bed rest due to his symptomology. Such symptoms were not reported on the Veteran's most recent VA examination dated August 2014. Given the need for more complete range of motion findings, and suggested evidence of worsened symptomatology, a new VA examination is necessary to determine the current severity of the Veteran's service-connected lumbar spine disability. Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

The AOJ should also undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records. With respect to VA treatment records, the claims file currently includes treatment records from the Northern Indiana VA Health Care System (HCS) dated through June 2015; however, more recent records may exist. Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file. See Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992). Hence, the AOJ should obtain from the Northern Indiana VA HCS and any associated facility(ies) all outstanding, pertinent records of evaluation and/or treatment of the Veteran dated since June 2015.

In his September 2015 hearing testimony, the Veteran indicated that he was treated by a chiropractor. See September 2015 hearing tr. At 3,13-14. Additionally, in his October 2015 correspondence, the Veteran indicated that in response to a June 2015 back flare-up. he "immediately visited chiropractor"; however, such treatment records have not been associated with the claims file. On remand, the AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claim on appeal. Thereafter, the AOJ should obtain any additional evidence for which the Veteran provides sufficient information and authorization.

Accordingly, the case is REMANDED for the following action:

1. Obtain from the Northern Indiana VA HCS (and any associated facility (ies)) all relevant, outstanding records of evaluation and/or treatment of the Veteran dated since June 2015. All records and/or responses should be associated with the claims file.

2. Send the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claim on appeal that is not currently of record. Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records, including records regarding treatment for his low back from his chiropractor referred to in his September 2015 hearing testimony, and the chiropractor referred to in his October 2015 correspondence.  If the Veteran responds, assist him in obtaining any additional evidence identified. All records/responses received should be associated with the claims file.

3. Schedule the Veteran for an examination to assess the current severity of his lumbar spine disability. The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination. 
The examiner should identify and completely describe all current symptomatology. The examiner should provide a detailed review of the Veteran's current complaints, as well as findings as to the nature, extent, and severity of symptoms caused by the Veteran's disability. 

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail. 

(A) The examination report must include ranges of motion of the lumbar spine, with notations as to the degree of motion at which the Veteran experiences pain. 

(B) Pursuant to Correia v. McDonald, 28 Vet. App. 158   (2016), the examination should record the results of range of motion testing for pain on BOTH active and passive motion AND in weight-bearing and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

(C) The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  To the extent possible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss. 

(D) The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups of the lumbar spine. To the extent possible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss. 

4. After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the appeal. If the benefit sought on appeal remains denied, in whole or in part, furnish the Veteran and his attorney a Supplemental Statement of the Case. Then, return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


